Citation Nr: 1314542	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  96-49 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to June 6, 2006.

2.  Entitlement an increased rating for PTSD, rated 50 percent disabling, from June 6, 2006.

3.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied an increased rating for PTSD, rated 30 percent.  The Board remanded the claim in July 2004 and denied it in November 2005.

In a May 2009 memorandum decision, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's November 2005 decision, and remanded the case to the Board, to include consideration of a claim for a total disability rating based on individual unemployability.  

In July 2010 and in December 2011, the Board remanded the claim.  

In August 2012, the RO increased the rating for PTSD to 50 percent effective June 6, 2006, creating a staged rating as indicated on the title page.

In December 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In March 2013, the Veteran identified records pertinent to the claim.  As the record is incomplete further development under the duty to assist is needed.  



Also on VA examination in June 2012, the VA examiner did not address unemployability and another examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from the Vet Center in Maui, Hawaii.  

2.  After the above development is completed, afford the Veteran a VA examination to determine:

The current level of occupational and social impairment due to posttraumatic stress disorder.

The VA examiner is asked to address:

Whether the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, and, 

Whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected posttraumatic stress disorder only. 

3.  On completion of the development, the claims should be adjudicated.  On the claim for a total disability rating, if the Veteran does not meet the percentage standards under 38 C.F.R. § 4.16(a), the claim should be considered under 38 C.F.R. § 4.16(b).  



If any benefit sought is denied, then furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


